DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 37 and 39 are objected to because of the following informalities:
Claim 37 recites “latched and unlatched states” in line 2. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a latched state and an unlatched state
Claim 39 recites “transform he latch” in line 1. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “transform the latch”.
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
Feature 842 is unclear as to what structural element it corresponds to. The specification discloses 842 as various elements in the following paragraphs…
Paragraph 72 line 3: junction 842
Paragraph 72 line 4: watertight seal 842 
Paragraph 74 lines 2-3: proximal opening/junction/watertight seal 842
Paragraph 74 line 7: proximal opening 842
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 8, 14, 27, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the distal transfer member” in line 15. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the [[distal]] transfer member”.
Claims 2-43 are similarly rejected by virtue of their dependency upon claim 1.
Claim 3 recites the limitation “the surface of the portion of the penetrating member” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “[[the]] a surface of the portion of the penetrating member”.
Claim 8 recites the limitation “the application of between approximately 6 lbf 3Attorney Docket: CM.20026.00and approximately 10 lbf on the distal exit tube” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “[[the]] an application of between approximately 6 lbf 3Attorney Docket: CM.20026.00and approximately 10 lbf on the distal exit tube”.
Claims 9-13 are similarly rejected by virtue of their dependency upon claim 8
Claim 14 recites the limitation “the distal end of the geometric feature” in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation “the distal end of the geometric feature” recited in claim 10 has sufficient antecedent basis by virtue of dependency on claim 6. However, by virtue of dependency on claim 5, claim 14 lacks antecedent basis. For examination purposes, the Examiner will interpret claim 14 as being dependent on claim 6. 
Claim 27 recites the limitation “the proximal and distal chambers” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the proximal and distal drug chambers”.
Claim 33 recites the limitation “the respective proximal and distal drug chambers” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the [[respective]] proximal and distal drug chambers”.
Claim 33 recites the limitation “the respective proximal and distal drug chambers can be modified by movement of the proximal and distal stopper members relative to the syringe body” in lines 1-3. The phrase "can be" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 14-22, 24-28, 30-31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Steese-Bradley et al. (U.S. Publication No. 2018/0117261), hereinafter Steese-Bradley.
Regarding claim 1, Steese-Bradley discloses an injection system (multiple chamber safe injection systems, paragraph 10; as best seen in FIGS. 6A,6E, AND 6M – it is noted that all reference characters cited below refer to FIGS. 6A,6E, AND 6M unless otherwise noted), comprising: a syringe body (syringe body 34) defining a proximal opening at a proximal end (the Examiner notes syringe body 34 does include an opening at its proximal end through which the plunger 44 extends, see FIG. 6A; proximal end can be seen on the right in FIG. 6A) thereof and a distal needle interface (needle coupling assembly 606)  at a distal end thereof; proximal and distal stopper members (proximal and distal stopper members 32, 36) disposed in the syringe body, forming a proximal drug chamber (proximal medicine chamber 40) between the proximal and distal stopper members and a distal drug chamber (distal medicine chamber 42) between the distal stopper member and the distal end of the syringe body (distal end of the syringe body 34; the Examiner notes distal end can be seen on the left side in FIG. 6A); a plunger member (plunger assembly 44) configured to be manually manipulated to insert the proximal stopper member relative to the syringe body (paragraph 11); and a fluid conveying assembly (needle proximal end 50 and injection member 78 and transfer pipe 46) comprising a penetrating member (needle proximal end 50) configured to penetrate the distal stopper member (distal stopper member 36) to fluidly couple the proximal and distal drug chambers (fluid pathway is formed between the two previously isolated chambers, paragraph 72), a distal exit tube (needle distal end 48 and injection member 78), and a transfer member (transfer tube/pipe 46 and distal stopper bushing 310) disposed at least partially around a portion of the penetrating member, wherein the distal transfer member defines a fluid passage (a transfer pipe 46 portion of the needle proximal end 50 forms a fluid path between the proximal and distal medicine chambers 40, 42, paragraph 63). However, Steese-Bradley but does not expressly state that a distal end of the penetrating member is disposed in the distal exit tube.
Further, Applicant does not attribute any criticality to having the distal end of the penetrating member being disposed in the distal exit tube. Accordingly, it would have been an obvious matter of design choice to modify Steese to include the distal end of the penetrating member such that it is disposed in the distal exit tube since Applicant has not disclosed that having such an arrangement solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this arrangement, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 2, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, and Steese-Bradley further teaches wherein the transfer member (transfer tube/pipe 46 and distal stopper bushing 310) comprises a sleeve (see FIG. 6N) disposed on the portion of the penetrating member (a transfer pipe 46 portion of the needle proximal end 50, paragraph 63). 
Regarding claim 3, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 2, and Steese-Bradley further teaches wherein the sleeve defines the fluid passage on the surface of the portion of the penetrating member (a transfer pipe 46 portion of the needle proximal end 50 forms a fluid path, paragraph 63).  
Regarding claim 4, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, and Steese-Bradley further teaches wherein the transfer member (transfer tube/pipe 46 and distal stopper bushing 310) comprises a chamfered corner (male threads 312) at a proximal end thereof as shown (see FIG. 12C). 
Regarding claim 5, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, and Steese-Bradley further teaches wherein the portion of the penetrating member (needle proximal end 50) has a reduced diameter relative to a geometric feature (harpoon interface 84) at a distal end of the penetrating member and the distal exit tube (needle distal end 48 and injection member 78) at a proximal end of the portion of the penetrating member (transfer pipe 46 portion of the needle proximal end 50, paragraph 63; transfer pipe 46 has a smaller outer diameter than the distal end of the harpoon interface 84, paragraph 126; needle spine assembly 76, which has a larger outer diameter than the transfer pipe 46, paragraph 127; see FIG. 29; see FIG. 6H and 6N).  
Regarding claim 6, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 5, and Steese-Bradley further teaches wherein a distal end of the geometric feature (harpoon interface 84) and a proximal end of the distal exit tube (needle distal end 48 and injection member 78) form proximal and distal shoulders (proximal shoulder 90, distal shoulder 92) at proximal and distal ends of the portion of the penetrating member (needle proximal end 50) respectively (see FIG. 29.; paragraphs 125-133).
Regarding claim 14, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 5, however Steese-Bradley does not expressly state wherein a diameter of the distal end of the geometric feature is substantially the same as or larger than a diameter of the proximal end of the distal exit tube. The Examiner is of the position that there is sufficient disclosure by Steese-Bradley to teach or suggest wherein a diameter (D1 FIG. 6E) of the distal end of the geometric feature (harpoon interface 84) is substantially the same as or larger than a diameter (D2, FIG. 6E) of the proximal end of the distal exit tube (needle distal end 48 and injection member 78). 
    PNG
    media_image1.png
    218
    630
    media_image1.png
    Greyscale

It would have been an obvious matter of design choice to increase or maintain the same diameter of the geometric feature as the proximal end of the distal exit tube since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 15, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, and Steese-Bradley further teaches wherein the penetrating member (needle proximal end 50) is configured to pierce the distal stopper member (distal stopper member 36) and the transfer member (transfer tube/pipe 46 and distal stopper bushing 310) is configured to dilate the distal stopper member and maintain an open fluid passage (see FIG. 29).  
Regarding claim 16, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, and Steese-Bradley further teaches wherein the transfer member (transfer tube/pipe 46 and distal stopper bushing 310) comprises a living hinge (distal stopper bushing 310 which includes a proximal gate 332… proximal gate 332 includes a pair of movable arms 334, paragraph 124; movable arms 334 rotate about respective self-energizing hinges 338… transfer tube 46 in the secured position can be adjusted by modifying the axial length of the self-energizing hinges 338, paragraph 133).  
Regarding claim 17, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, and Steese-Bradley further teaches wherein the transfer member (transfer tube/pipe 46 and distal stopper bushing 310) comprises an elongate side opening (receiving space 316, see FIG. 12A).  
Regarding claim 18, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1 and Steese-Bradley further teaches wherein the distal stopper member (distal stopper member 36) comprises a funnel (Examiner notes receptacle of distal stopper member 36 receives distal stopper bushing 310; see FIG. 6N) configured to guide a proximal end of the penetrating member (configured to guide a needle proximal end 50) toward a center of the distal stopper member (paragraph 93).  
Regarding claim 19, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 18, and Steese-Bradley further teaches wherein the transfer member (transfer tube/pipe 46 and distal stopper bushing 310) comprises a radially extending member (male threads 312) configure to physically interfere with the funnel (receptacle of distal stopper member 36 that receives distal stopper bushing 310) to halt proximal movement of the transfer member relative to the funnel and the distal stopper member (distal stopper member 36) when the radially extending member contacts the funnel (see paragraph 93). 
Regarding claim 20, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, and Steese-Bradley further teaches wherein the penetrating member (needle proximal end 50) comprises a geometric feature (harpoon interface 84; “harpoon” style geometry, paragraph 57) at a proximal end thereof (most proximal end 84).   
Regarding claim 21, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 20, and Steese-Bradley further teaches wherein the geometric feature (harpoon interface 84) is configured to penetrate the distal stopper member (configured to serially penetrate proximal and distal stopper members 32, 36, paragraph 70).  
Regarding claim 22, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, however Steese-Bradley does not expressly state wherein the distal exit tube comprises a split open distal end. The Examiner is of the position that there is sufficient disclosure by Steese-Bradley to teach or suggest wherein the distal exit tube (needle distal end 48 and injection member 78) comprises a split open distal end (needle distal end 48 Embodiment in FIG. 14E).
Further, Applicant may wish to note that the Federal Circuit has held that it is permissible to combine two different embodiments disclosed in the same piece of prior art and noted that such a combination does not require “a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Regarding claim 24, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, and Steese-Bradley further teaches a ring (hollow joining member 83) welded (held together with interference fits, welds, and/or adhesives, paragraph 57) to the distal exit tube (needle distal end 48 and injection member 78).
Regarding claim 25, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 24, and Steese-Bradley further teaches wherein the ring (hollow joining member 83) is configured to prevent a distal end (tip 48) of the distal exit tube (needle distal end 48 and injection member 78) from extending more than a predetermined distance toward a distal end of the distal needle interface (needle coupling assembly 606)(paragraph 55 discusses how a latching member 612 and movable block member 614 interface with the necked-down or radially-reduced portion 111 of the needle joining member 83 such that during injection, the needle distal end 48, needle joining member 83, and needle proximal end 50 remain fixed in position relative to the syringe body 34 during injection).  
Regarding claim 26, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, and Steese-Bradley further teaches wherein the system has a transport configuration (paragraph 14, see FIG. 6M) wherein the penetrating member (needle proximal end 50) is entirely disposed in the distal drug chamber (distal medicine chamber 43), a transfer configuration (paragraph 14, see FIG. 6N) wherein the penetrating member has at least partially 6Attorney Docket: CM.20026.00 pierced the distal stopper member (distal stopper member 36) , and wherein the penetrating member and the transfer member (transfer tube/pipe 46 and distal stopper bushing 310) are at least each partially disposed in the proximal drug chamber (proximal medicine chamber 40), and a mixed configuration (paragraph 14, see FIG. 6O) wherein the proximal and distal stopper members (proximal and distal stopper members 32, 36)  are in contact with each other, thereby transferring a first drug component from the proximal drug chamber to the distal drug chamber to mix the first drug component with a second drug component in the distal drug chamber (paragraph 14).
Regarding claim 27, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 26, and Steese-Bradley further teaches wherein the fluid passage forms a fluid path (a transfer pipe 46 portion of the needle proximal end 50 forms a fluid path) between the proximal and distal chambers (proximal and distal medicine chambers 40, 42) when the system is in the transfer configuration (see FIG. 6N, paragraph 63).  
Regarding claim 28, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 26, and Steese-Bradley further teaches wherein the transfer member (transfer tube/pipe 46 and distal stopper bushing 310) does not fully penetrate (see FIG. 6O) the proximal stopper member (proximal stopper member 32) in the mixed configuration or during injection (paragraph 63).  

    PNG
    media_image2.png
    497
    726
    media_image2.png
    Greyscale

The Examiner notes in the mixed configuration depicted in FIG. 6O the transfer member represented by transfer tube 46 is still housed within distal stopper bushing 310 and not fully penetrating proximal stopper member 32 going into the proximal medicine chamber 40. 
Regarding claim 30, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 26, and Steese-Bradley further teaches wherein the system is configured to transform from the transport configuration (paragraph 63, see FIG. 6M) to the transfer configuration (paragraph 63, see FIG. 6N) with application of a pre-determined (max transfer pressure is determined by various system parameters to the distal stopper member, paragraph 86) amount of force (pressure applied to the plunger manipulation interface 128, paragraph 86).
Regarding claim 31, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 30, however Steese-Bradley does not expressly state wherein the pre-determined amount of force is approximately 3-5 lbf of distally directed force. 
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have utilized the device of Steese-Bradley to pre-determine an approximate  amount of force to be used on a distal stopper member as 3-5 lbf, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 33, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, and Steese-Bradley further teaches wherein first and second sizes of the respective proximal and distal drug chambers (proximal and distal medicine chambers 40, 42) can be modified by movement of the proximal and distal stopper members (proximal and distal stopper members 32, 36) relative to the syringe body (paragraph 11).  
Regarding claim 34, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, and Steese-Bradley further teaches wherein the proximal and distal drug chambers (proximal and distal medicine chambers 40, 42) respectively contain first and second components of a drug (first and second components of a drug) to be mixed together prior to injecting into a patient (paragraph 13).  
Regarding claim 35, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, and Steese-Bradley further teaches wherein the transfer member (transfer tube/pipe 46 and distal stopper bushing 310) is formed from metal (transfer pipe 46 portion of the needle proximal end 50, paragraph 63; needle proximal end 50 may be formed from a thin sheet metal component, paragraph 57).   
Regarding claim 36, Steese-Bradley teaches the claimed invention as discussed above concerning the rejection of claim 1, however Steese-Bradley does not expressly state wherein the transfer member is formed from polymer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the transfer member to include polymer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Allowable Subject Matter
Claims 7-13, 23, 29, 32, and 37-43 would be allowable (with the resolution of any claim objection issues) if rewritten to overcome the rejection(s) under 35 U.S.C.  112 (b) or 35 U.S.C.  112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:
Dependent claim 7 (and further claims 8-13 by virtue of dependency) requires wherein the transfer member has a closed configuration wherein the transfer member is disposed around the portion of the penetrating member between the proximal and distal shoulders, the transfer member having a first diameter, and an open configuration wherein the transfer member has a second diameter larger than the first diameter such that the penetrating member and the distal exit tube are slidable within the transfer member which could not be found or was not suggested in the prior art of record in combination with the subject matter of claims 1, 5 and 6, upon which it depends.
Dependent claim 23 requires wherein the distal exit tube comprises a proximal side opening and a proximal end opening, and wherein the penetrating member has a length greater than a distance between the proximal side opening and the proximal end opening which could not be found or was not suggested in the prior art of record in combination with the subject matter of claim 1, upon which it depends.
Dependent claim 29 requires wherein after the system has reached the mixed configuration, the distal exit tube wedges open the transfer member and slides proximally within the transfer member with further distal movement of the distal stopper member which could not be found or was not suggested in the prior art of record in combination with the subject matter of claims 1 and 26, upon which it depends.
Dependent claim 32 requires wherein the distal exit tube comprises: a distal end opening at a distal end thereof; and a proximal side opening disposed in the distal drug chamber. Although Steese-Bradley discloses the distal exit tube comprising a distal end opening at a distal end thereof, a proximal side opening disposed in the distal drug chamber could not be found or was not suggested in the prior art of record in combination with the subject matter of claim 1, upon which it depends.
Dependent claim 37 (and further claims 38-43 by virtue of dependency) requires wherein the transfer member comprises a latch having latched and unlatched states, wherein the latch prevents axial movement of the penetrating member and distal exit tube relative to the transfer member in the latched state, and wherein the latch allows axial movement of the penetrating member and distal exit tube relative to the transfer member in the unlatched state which could not be found or was not suggested in the prior art of record in combination with the subject matter of claim 1, upon which it depends. 
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to NELSON ALVARADO whose telephone number is (571)272-5452. The examiner can normally be reached on M-F 7:30am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Nelson Alvarado/				
Junior Examiner	, Art Unit 3783			
10/07/2022

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783